GRAVES, Judge.
Appellant was indicted by the grand jury of Fisher County, charged with driving an automobile upon a public highway in that county while intoxicated, the date of the offense being alleged to be February 8, 1941. At the October term 1941 this cause was by the District Court transferred to the County Court, such alleged offense having been by the 47th Legislature reduced to a misdemeanor, said law taking effect June 17, 1941. This was a correct procedure under Art. 13, P. C., the punishment being ameliorated under the last statute relative thereto.
There are no bills of exceptions nor any statement of facts in the record. All proceedings appearing to be regular, the judgment is affirmed.